Citation Nr: 0521199	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  04-26 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased evaluation for left hand fragment 
wound with fifth metacarpal fracture, currently assigned a 10 
percent disability evaluation.



REPRESENTATION

Appellant represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran, who had active service from August 1967 
to June 1969, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is right hand dominant.

3.  The veteran is already in receipt of the maximum 
schedular rating allowable for residuals of injury to muscle 
group IX, and the disability has not been shown to present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left hand fragment wound with fifth metacarpal fracture have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5227, 5230, 5309 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Although the veteran was 
sent a letter in November 2002 informing him of the VCAA and 
its provisions as well as what evidence was necessary to 
establish service connection, the Board acknowledges that the 
letter did not notify him of the what the evidence must show 
to establish a claim for an increased evaluation.  However, 
the Board would observe that the RO did otherwise inform the 
veteran of what evidence was necessary to substantiate his 
claim for an increased evaluation.  In this regard, the Board 
notes that the appellant had been provided with a copy of the 
February 2003 rating decision as well as the May 2004 
Statement of the Case and the October 2004 Supplemental 
Statements of the Case issued in connection with this claim.  
Collectively, those documents notified the veteran of the 
evidence considered, the pertinent laws and regulations, 
including the schedular criteria, and the reasons his claim 
was denied.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the November 2002 letter as well as the 
February 2003 rating decision, the May 2004 Statement of the 
Case, and the October 2004 Supplemental Statements of the 
Case have essentially satisfied the notice requirements by: 
(1) Informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) informing the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you got pertaining to 
your claim."  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As such, the Board is of the opinion 
that these documents have adequately notified the veteran of 
the evidence necessary to establish his claim for an 
increased evaluation.

Further, to the extent that VA may have failed to fulfill any 
duty to notify the veteran, the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case." ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, several documents have adequately notified the 
veteran of what is necessary to establish a claim for an 
increased evaluation, and there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case.  Therefore, the 
Board finds that any perceived duty to notify deficiency 
would be harmless error in this case and that no reasonable 
possibility exists that any further notification would aid 
the veteran in substantiating his claims.  In other words, 
the essential fairness of the adjudication process has not 
been affected by an error as to the VCAA notice.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his private medical 
records.  The Board does acknowledge the statement of the 
veteran's representative in April 2005 in which it was 
reported that the veteran had been receiving treatment from 
various providers since 1994.  However, the Board notes that 
in an increased rating case the present disability level is 
the primary concern and that past medical reports do not take 
precedence over current findings. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  It appears from the record that all current 
treatment records and/or statements from practitioners who 
have treated the veteran during the relevant appeal period 
are of record.  As such, those treatment records dating back 
to 1994 are unnecessary for the purpose of this appeal.

In addition, the veteran was afforded VA examinations in 
October 2002 and April 2004 in connection with his claim for 
an increased evaluation.  The Board does acknowledge the 
contention of the veteran's representative in April 2005 that 
the April 2004 VA examination failed to consider the absence 
of trigger events, such as repetitive use.  However, the 
Board finds that the April 2004 VA examination is adequate 
for purposes of this appeal.  The veteran has not identified 
or submitted any additional medical evidence that suggests 
that his service-connected left hand disability has increased 
in severity since that examination or that the April 2004 
examination is inadequate for rating purposes.  In fact, 
letters were submitted by three chiropractors that same month 
in which none of them identified any symptomatology other 
than pain, which the April 2004 VA examiner also 
acknowledged.  Thus, the Board finds that further examination 
is not necessary, as there is sufficient medical evidence 
upon which the Board may base its decision.  The veteran and 
his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the Board finds that 
disposition of the appellant's claim is appropriate.


Background and Evidence

A rating decision dated in December 1969 granted service 
connection for a fragment wound of the left hand with a 
fracture of the left fifth metacarpal and assigned a 10 
percent disability evaluation effective from June 13, 1969.  
That determination was based on a review of the veteran's 
service medical records as well as on the findings of a VA 
examination performed in August 1969.  The veteran later 
filed a claim for an increased evaluation in May 2002, and 
the February 2003 rating decision currently on appeal denied 
that claim.  During the pendency of the appeal, the 10 
percent disability evaluation remained has remained in effect 
until the present time.

Service medical records indicate that the veteran sustained 
multiple fragment wounds, including a wound to his left hand, 
in February 1968 due to hostile action.  There was no 
significant artery or nerve involvement, but he did he have a 
fracture of the left fifth metacarpal.  His wounds were 
debrided with delayed primary closure, and a bulky dressing 
was placed on his left hand.  The veteran was later seen in 
June 1968 at which time a physical examination was negative.  
An x-ray of his left hand revealed a healing subcapital 
fracture of the fifth metacarpal, and it was noted that he 
had full function.  The veteran was subsequently provided a 
separation examination in May 1969 during which no clinical 
abnormalities of the upper extremities were noted.

On post-service VA examination in August 1969, the veteran 
complained of dull pain in the left hand with weather 
changes.  On examination, a small scar on the ulnar aspect of 
the distal end of the left 5th metacarpal with slight bony 
irregularity was noted.  The veteran could make a normal 
fist.  The examiner noted that the veteran had normal range 
of motion of all joints of the four extremities and spinal 
column.  An x-ray of the left hand revealed shortening of the 
5th metacarpal with irregularity of the head and neck of the 
5th metacarpal suggesting an old, healed fracture.  

Private medical records dated from July 1994 to July 1999 
document the veteran as having complained of pain and 
stiffness in his left hand.

The veteran was afforded a VA examination in October 2002 at 
which time he complained of his left hand being sore off and 
on again during the previous 10 to 12 years.  It was noted 
that he was right-handed and that the function of his left 
hand was not affected.  He had only a minor restriction of 
activities requiring the use of his hand.  A physical 
examination found his left hand to appear normal in all 
respects, except for a very small, barely visible scar on the 
dorsum and the knuckle of his fifth finger.  The scar was 
skin deep, pale, and nontender.  There was also a small, 
pale-looking scar in his palm over the fifth metacarpal head, 
which was not tender.  The veteran's sensation was normal, as 
was his grip strength without any complaints.  His finger 
movements were full, and his power was satisfactory.  An x-
ray of the left hand was obtained, which showed a healed 
fracture of the neck of the fifth metacarpal in a 
satisfactory position.  The veteran was diagnosed with a 
history of a shrapnel wound to his left hand.  There was 
residual of healed fracture of the fifth metacarpal and scars 
without any functional impairment of the hand.  It was also 
noted that he was employed at the time of the examination.  

Burt R. Junga, D.C submitted a letter in December 2002 in 
which he indicated that the veteran had complained of pain 
and discomfort in his left arm and leg, which became 
aggravated with time.  He noted that the veteran's treatment 
had consisted of extremity adjusting as well as recommended 
exercises, nutritional support, various physical therapies, 
and orthopedic appliances.

In his February 2004 Notice of Disagreement, the veteran 
indicated that he was a chiropractor and that his work 
required him to use his hands throughout the day.  He also 
noted that such a hand fracture could become more vulnerable 
and severe due to factors such as age, weather changes, and 
arthritic changes as well as by the repetitive use of the 
hands.  He contended that he did have decreased range of 
motion.  The veteran further indicated that he did not seek 
treatment for his flare-ups because he utilized the physical 
therapy procedures that he used with own patients.

The veteran was afforded a VA examination in April 2004 
during which he complained of having a painful left hand that 
was mostly near the inner side.  He was employed at the time 
of his examination, and his activities of daily living were 
unaffected, but he indicated that his work was affected.  The 
veteran also related that he took over-the-counter medication 
for the pain.  A physical examination found his left hand to 
appear normal without any deformity or swelling.  He 
complained of pain near the fifth metacarpal head of the 
fifth finger near the palmar aspect, and there was a hardly 
visible scar over the dorsum, but his movement was full, and 
his grip strength was strong.  The tips of his fingers could 
touch his palm, and there was no active erection of the MP 
joint of the little finger.  An x-ray of his left hand was 
normal.  The veteran was diagnosed with a history of shrapnel 
injury to the left hand.  The examiner indicated that there 
was no residual of traumatic injury to the hand, but that 
there was slight limitation of active extension of the MP 
joint.  

Jack Failla, D.C. submitted a statement in April 2004 in 
which he related that the veteran had intermittently 
complained of pain in his left hand.  He opined that more 
chiropractic care was needed and suggested that the veteran 
utilize the same therapies he administered to his patients 
with similar complaints.  

Edward M. Frattini, D.C. sent a letter in April 2004 in which 
he stated that the veteran had asked him to perform extremity 
adjustments to his hand.  He indicated that he had often 
suggested more chiropractic care as well as the therapies 
that the veteran offered at his own office.  

In a letter dated in April 2004, John Feilla, M.D. related 
that the veteran occasionally complained about his left hand.  
Dr. Feilla noted that there was no real treatment given for 
those specific injuries, but he also indicated that he had 
suggested the use of an anti-inflammatory, over-the-counter 
medications, and possibly physical therapy for relief.  

In May 2004, the veteran submitted a letter in which he 
reiterated some of his previous contentions.  He also claimed 
that his pain and discomfort had led him to alter his 
approach to treating his patients and his specialty.  He 
believed that it might become imperative for him to use an 
instrumentation type of treatment rather than hands-on care 
because of his flare-ups, and he contended that practicing in 
such a manner affected performance and resulted in a loss of 
income.

The veteran submitted a statement in July 2004 in which he 
acknowledged that there was little evidence of severe or 
permanent impairment of his left hand; however, he contended 
that he did experience pain, discomfort, and limited use of 
the hand.  He stated that such an injury could result in 
adhesions, scar tissue, restriction in movement, and 
degenerative arthritic changes.  He further claimed that he 
had to change his method of treating people because of his 
left hand disability.

In his September 2004 hearing testimony before a decision 
review officer, the veteran related that he experienced pain 
in his left hand and had to alter the way he practiced as a 
chiropractor, which had adversely impacted his income.  In 
this regard, he stated that he tried to limit the use of his 
hand by switching to a different technique, and he later 
noted that he worked only four days a week rather than five.  
The veteran also stated that his strength and range of motion 
had decreased and that his hand became stiff with repetitive 
use and changes in the weather.  He indicated that he could 
close his fingers and make a fist, but he noted that he had 
pain and discomfort after using his hand and working with 
patients.  

An x-ray of the veteran's left hand was obtained in September 
2004, which showed minimal degenerative changes in the small 
joints of the wrist and hand.  There was also a suggestion of 
minimal deformity of the distal portion of the fifth 
metacarpal shaft from a possible old healed fracture.  There 
was no evidence of a recent fracture or dislocation.

The veteran submitted a letter in October 2004 explaining the 
difference between the hands-on technique he had used as a 
chiropractor prior to the worsening of his left hand 
disability and that of the instrumentation technique that he 
generally used now.


Law and Analysis

The veteran contends that he is entitled to an increased 
evaluation for his left hand fragment wound with a fifth 
metacarpal fracture.  More specifically, he claims that the 
current evaluation for his disorder does not accurately 
reflect the severity of the symptomatology associated with 
that disability.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

The veteran's left hand fragment wound is currently assigned 
a 10 percent disability evaluation under 38 C.F.R. § 4.73, 
Diagnostic Code 5309, which applies to residuals of injury to 
muscle group IX, namely the intrinsic muscles of the hand.  
The function of these muscles is listed as the forearm 
muscles act in strong grasping movements and are supplemented 
by the intrinsic muscles in delicate manipulative movements.  
The intrinsic muscles of the hand include: Thenar eminence; 
short flexor, opponens, abductor and adductor of the thumb; 
hypothenar eminence; short flexor, opponens and abductor of 
little finger; four lumbricales; four dorsal and three palmar 
interossel.  Diagnostic Code 5309 further provides that the 
hand is so compact a structure that isolated muscles injuries 
are rare, being nearly always complicated with injuries of 
bones, joints, tendons, etc., and therefore, such an injury 
should be rated on limitation of motion with a minimum 10 
percent disability evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5309, Note (2004); see also 38 C.F.R. § 4.56 
(2004).  

Limitation of motion of the ring or little finger is 
evaluated under 38 C.F.R. §4.71a, Diagnostic Code 5230 
(2004).  The Board notes that during the pendency of this 
appeal, VA issued new regulations for evaluating ankylosis or 
limitation of motion of single or multiple digits of one hand 
under 38 C.F.R. § 4.71a, which became effective August 26, 
2002.  However, the Board notes that consideration under the 
revised schedular criteria should not be undertaken before 
such criteria became effective.  The effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevents the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law.  That is, for any 
date prior to August 26, 2002, neither the RO nor the Board 
could apply the revised rating schedule. 

Under the rating criteria in effect prior to August 26, 2002, 
the following rules are to be observed: (1) Ankylosis of both 
the metacarpophalangeal (MP) and proximal interphalangeal 
(PIP) joints, with either joint in extension or in extreme 
flexion, will be rated as amputation. (2) Ankylosis of both 
the MP and PIP joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.  
(3) With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 
centimeters) of the medial transverse fold of the palm; when 
so possible, the rating will be favorable ankylosis, 
otherwise unfavorable.  

The revised criteria that became effective on August 26, 2002 
provide that ankylosis or limitation of motion of single or 
multiple digits of the hand is to be evaluated as follows: 
for the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the MP and PIP joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the MP joint has a range 
of zero to 90 degrees of flexion, the PIP has a range of zero 
to 100 degrees of flexion, and the distal (terminal) 
interphalangeal  (DIP) joint has a range of zero to 70 or 80 
degrees of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5216-5230, Note 1 (2004).

With respect to evaluation of ankylosis of the index, ring, 
and little fingers, if both the MP and PIP joints of a digit 
are ankylosed, and either is in extension or full flexion, or 
there is rotation or angulation of a bone, evaluate as 
amputation without metacarpophalangeal resection, at PIP 
joint or proximal thereto.  If both the MP and PIP joints of 
a digit are ankylosed, evaluate as unfavorable ankylosis, 
even if each joint is individually fixed in a favorable 
position.  If only the MP or PIP joint is ankylosed, and 
there is a gap of more than two inches (5.1 centimeters) 
between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent 
possible, evaluate as unfavorable ankylosis.  If only the MP 
or PIP joint is ankylosed, and there is a gap of two inches 
(5.1 centimeters) or less between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate as favorable 
ankylosis.  See 38 C.F.R. § 4.71, Diagnostic Codes 5216-5230, 
Note 3 (2003).  Finally for ankylosis of individual fingers, 
evaluation as amputation and an additional evaluation for 
resulting limitation of motion of other digits or 
interference with overall function of the hand must be 
considered.  See Note following 38 C.F.R. § 4.71a, Diagnostic 
Code 5227 (2004).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The veteran is right-handed and as such, minor, as opposed to 
major, hand disability ratings are applicable.  38 C.F.R. 
§ 4.69.  

When the evidence of record is considered under the both the 
old and revised laws and regulations as set forth above, the 
Board finds that the veteran is not entitled to an increased 
evaluation for his left hand fragment wound with fifth 
metacarpal fracture.  Under the old rating criteria, when 
only one joint of a digit is ankylosed or limited in its 
motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 
centimeters) of the medial transverse fold of the palm; when 
so possible, the rating will be favorable ankylosis, 
otherwise unfavorable.  Both the old and revised versions of 
Diagnostic Code 5227 provide that favorable and unfavorable 
ankylosis of the little finger of the minor hand will be 
assigned a noncompensable evaluation.  As such, the veteran 
is already in receipt of a disability evaluation greater than 
the maximum schedular rating for limitation of motion and/or 
ankylosis of the little finger under the old schedular 
criteria as well as for ankylosis of the little finger under 
the new criteria.  The Board also notes that the revised 
rating criteria added Diagnostic Code 5230, which governs 
evaluations for limitation of motion of the ring or little 
finger.  However, a noncompensable evaluation is the only, 
and therefore the maximum, rating available for any 
limitation of motion of little finger under Diagnostic Code 
5230.  Thus, the Board finds that the veteran is also in 
receipt of a disability evaluation in excess of the maximum 
schedular evaluation for limitation of motion of the little 
finger under the new schedular criteria.  

The Board further finds that an evaluation as amputation 
under both the old and revised rating criteria is not in 
order based on the findings demonstrated above.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5156.  

Moreover, the objective evidence of record does not show 
limitation of motion of digits other than the left 5th digit 
or interference with overall function of the hand due to the 
service-related injury.  On repeat VA examinations conducted 
in 2002 and in 2004, examiners noted normal or strong grip 
strength, essentially full range of motion of the digits 
other than slight limitation of active extension of the MP 
joint in 2004.  Notably, the 2002 VA examiner found no 
residual functional impairment of the left hand, and the 2004 
VA examiner found no residual of the traumatic injury to the 
hand other than the noted slight limitation of active 
extension of the 5th MP joint.  

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).  

Specifically, the Board has also considered whether the 
veteran's disability would warrant a higher or separate 
disability rating under other diagnostic codes pertaining to 
limitation of motion of the wrist, scars or arthritis.  

In this regard, the Board recognizes that the veteran has 
submitted x-ray evidence of minimal degenerative changes in 
the small joints of the wrist and hand.  However, to warrant 
a rating in excess of the currently assigned 10 percent, the 
evidence would have to demonstrate favorable ankylosis of the 
left wrist.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 
5215 (2004).  Clearly, the medical evidence of record does 
not reflect that the veteran has such symptomatology due to 
his inservice left hand injury. 

The Board also notes that upon examination, the veteran was 
noted to have scars on his left hand.   However, the October 
2002 VA examiner noted that the scar on the dorsum and the 
knuckle of the fifth finger was very small and hardly visible 
and that it was only skin deep, pale, and nontender.  He also 
stated that the scar in the veteran's palm over the fifth 
metacarpal head was small, pale, and nontender.  In addition, 
the April 2004 VA examiner indicated that a scar near the 
metacarpal head of the fifth finger near the palmar aspect 
was small and that the scar over the dorsum was hardly 
visible.  

Scars are contemplated under 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805.  The medical evidence of record does not 
show the veteran to have a scar that is disfiguring.  The 
Board also notes that the scar is located in one anatomical 
area and not on the face or other exposed area.  Thus, the 
scar would not result in assignment of an increased or 
separate evaluation under Diagnostic Code 7800, as the 
veteran does not have disfigurement of the head, face, or 
neck.  Nor would he be entitled to an increased evaluation 
pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, and 7804 (2004), which provide for the assignment of a 
10 percent evaluation for scars that are deep and cause 
limited motion in an area exceeding six square inches, that 
cover an area of 144 square inches or greater even where 
superficial and without resulting limitation of motion, or 
that are superficial, unstable, or painful.  

Otherwise, scars are rated on the limitation of motion of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2004).  However, as discussed above, the veteran's 10 
percent disability evaluation already contemplates his 
limitation of motion.  The Board notes that separate 
disability ratings may only be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As such, 
the Board finds that the veteran is not entitled to a higher 
or separate evaluation under the diagnostic codes pertaining 
to scars. 
 
The Board has also considered whether the veteran would be 
entitled to a higher or separate evaluation for arthritis.  
In this regard, a September 2004 x-ray of the veteran's left 
hand showed minimal degenerative changes.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2004), degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved. 

The Board further notes that Diagnostic Code 5003 provides 
that when there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation of motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and there 
are occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

In this case, the veteran's limited or painful motion is 
already contemplated under the rating criteria pursuant to 
which a 10 percent disability evaluation has been assigned as 
no other symptomatology has been demonstrated.  As discussed 
above, separate disability ratings may only be assigned for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  As such, the assignment of the additional rating 
would violate the rule against pyramiding.  Therefore, the 
Board finds that the veteran is not entitled to a higher or 
separate evaluation for arthritis.

Further, the Board has also considered, along with the 
schedular criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, as noted above, the maximum schedular 
evaluation under Diagnostic Codes 5227 and 5230 is a 
noncompensable rating.  In Johnston v. Brown, 10 Vet. App. 
80, 85 (1997), the Court determined that if a claimant is 
already receiving the maximum disability rating available, it 
is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable.  Further, to the extent that the veteran 
contends that he has painful motion, and weakness and 
increased symptomatology on repeated use of the left hand, 
the Board find that the minimum evaluation to be assigned 
under Diagnostic Code 5309 clearly contemplates such 
symptomatology where residuals of the injury to the hand 
would not warrant a compensable or higher evaluation for 
limitation of motion or other symptomatology.  See also 
38 C.F.R. § 4.56.  Thus, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca, supra, would not result in a higher 
evaluation in this case.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the Court in Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the 
Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, the Board finds that 
the evidence does not show that the veteran's service-
connected left hand fragment wound with a fifth metacarpal 
fracture has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the veteran's left hand disability.  
The Board acknowledges the veteran's contention that his 
disability had adversely affected his practice as a 
chiropractor, as he had to alter the techniques he used and 
had a loss of income due to his left hand pain.  However, the 
October 2002 and April 2004 VA examiners both indicated that 
he was currently employed.  In fact, the October 2002 VA 
examiner commented that the veteran did not have any 
functional impairment of the left hand, and the April 2004 VA 
examiner stated that there was no residual of the traumatic 
injury with the exception of slight limitation of active 
extension of the MP joint.  The Board notes that the 
assignment of the 10 percent disability is recognition that 
the service-connected disability is productive of some impact 
on the veteran's employment particularly as he has related 
that he is a chiropractor.  However, while this disability 
may have an adverse effect upon employment, as noted by the 
veteran, it bears emphasis that the schedular rating criteria 
are designed to take such factors into account.  As noted, 
the evidence must show an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment.  Although the Board acknowledges the veteran's 
statements regarding the impact of his service-connected left 
hand disability, when such statements are considered in light 
of the objective evidence of record, the Board is unable to 
conclude that the regular schedular standards are inadequate 
at the present time or that the currently assigned rating is 
inappropriate.  Thus, the Board finds that the requirements 
for an extraschedular evaluation for the veteran's left hand 
fragment wound with a fifth metacarpal fracture under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995). 

ORDER

An evaluation in excess of 10 percent for left hand fragment 
wound with fifth metacarpal fracture is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


